Case: 4:21-cr-00262-SEP-JMB Doc. #: 2 Filed: 04/21/21 Page: 1 of 4 PageID #: 7
                                                                                            ffflED
                                                                                         APR 21 2021
                             · UNITED STATES DISTRICT COURT                            U. S. DISTRICT COURT
                                                                                     EASTERN DISTRICT Of MO
                               EASTERN DISTRICT OF MISSOURI                                  ST. LOUIS
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                        Plaintiff,             )
                                               )
               v.                              )
                                               )       4:21CR262 SEP/JMB
DEMORION LITTLE,                               )
                                               )
                        Defendant.             )


                                         INDICTMENT

                                               COUNTI

       Beginning on a date unknown to the grand jury, but including on or about January 1, 2021,

and continuing up to the date of this Indictment, with the exact dates unknown, within the Eastern

District of Missouri,

                                       DEMORION LITTLE,

the defendant herein, did knowingly and· intentionally conspire, combine, confederate and agree,

with other persons both known and unknown to the federal grand jury, to commit offenses against

the United States, to wit: to· knowingly and intentionally distribute and possess with the intent to

distribute marijuana, a Schedule I controlled substance, in violation of Title 21, United States

Code, Sections 841(a)(l) and 846.

                                            COUNT II

The Grand Jury further charges that:

       On or about February 25, 2021, in the City of St. Louis, State of Missouri, within the

Eastern District of Missouri, the defendant,


                                                   1
Case: 4:21-cr-00262-SEP-JMB Doc. #: 2 Filed: 04/21/21 Page: 2 of 4 PageID #: 8



                                     DEMORION LITTLE,

the defendant herein, did knowingly and intentionally attempt to possess with the intent to

distribute marijuana, a Schedule I controlled substance, and committed a substantial step in
                                                                                            't
                                                                                             I


furtherance thereof,

       In violation of Title 21, United States Code, Section 841(a)(l).

                                           COUNTilI

The Grand Jury further charges that:

       On or about February 25, 2021, in the City of St. Louis, State of Missouri, within the

Eastern District of Missouri, the defendant,

                                       DEMORION LITTLE,

the defendant herein, aided and abetted by others known and unknown, did knowingly possess,

brandish and discharge one or more firearms in furtherance of the commission of a drug trafficking

crime which may be prosecuted in a court of the United S~tes, to wit: conspiracy to distribute and

to knowingly and intentionally possess with the intent to distribute marijuana, and attempt to
                    \

possess with the intent to distribute marijuana as charged in Counts I and II herein.

       In violation of Title 18, United States Code, Sections 2 and 924(c)(l)(A).

       And in the course of this violation caused the death ofRocoby Rodgers through the use of

the firearm, which killing is a murder as defined in Title 18, United States Code, Section 1111, in

that the defendant, aiding and abetting others, with malice aforethought, unlawfully killed Rocoby

Rodgers by shooting him with the firearm, willfully, deliberately, maliciously, and with

premeditation, thereby making this offense punishable under Title 18, United States Code,

Sections 2 and 924(j)(l ).




                                                 2
Case: 4:21-cr-00262-SEP-JMB Doc. #: 2 Filed: 04/21/21 Page: 3 of 4 PageID #: 9




                                  FORFEITURE ALLEGATION

        The Grand Jury further finds by probable cause that:

        1.      Pursuant to Title 21, United States Code, Section 853(a), upon conviction of an

offense in violation of Title 21, United States Code, Sections 84l(a)(l) and 846; as set forth in

Counts I and II, the defendant shall forfeit to the United States of America any property,

constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of such

violations, and any property used, or intended to be used, in any manner or part, to commit, or to

facilitate the commission of such violations.

        2.      Subject to forfeiture upon a conviction of all applicable counts of the indictment

is a sum of money equal to the total value of property, real or personal, constituting, or derived

. from, any proceeds obtained directly or indirectly as a result of such violatioI1(s).

        3.      Pursuant to Title 18, United States Code, Section 924(d)(l) and Title 28, United

States Code, Section 2461 (c), upon conviction of an offense in violation of Title 18, United States

Code, Section 922 or 924 as set forth in this indictment, the defendant(s) shall forfeit to the United

States of America any firearm or ammunition involved in or used or intended to be used in said

offense.

        4.      Subject to'forfeiture is a sum of money equal to the total value of any property, real

or personal, constituting or derived from any proceeds traceable to Defendants' offenses.

        5.      If any of the property described above, as a result of any act or omission of the

defendants:

                a.      cannot be located upon the exercise of due diligence;

                b.      has been transferred or sold to, or deposited with, a third party;

                c.      has been placed beyond the jurisdiction of the court;



                                                    3
Case: 4:21-cr-00262-SEP-JMB Doc. #: 2 Filed: 04/21/21 Page: 4 of 4 PageID #: 10




               d.      has been substantially diminished in value; or

               e.      has been commingled with other property which cannot be divided

                       without difficulty,

the United States of America will be entitled to the forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p).



                                                      A TRUE BILL.




                                                      FOREPERSON
SAYLER A. FLEMING
United States Attorney



ANGIE E. DANIS, #64805MO
ERIN 0. GRANGER, #53593MO
JAMES C. DEL WORTH, #29702MO
Assistant United States Attorneys




                                                 4
